Exhibit 10.1

AMENDMENT NO. 2

This AMENDMENT NO. 2 (the “Amendment”) dated as of July 25, 2013 (the “Effective
Date”) is among CARBO Ceramics Inc., a Delaware corporation (the “Borrower”),
the Lenders (as defined below) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), as swing
line lender (the “Swing Line Lender”), and as issuing lender (in such capacity,
the “Issuing Lender”) for such Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
January 29, 2010, among the Borrower, the lenders party thereto from time to
time (the “Lenders”), the Administrative Agent, the Swing Line Lender, and the
Issuing Lender (as may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”).

B. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender,
and the Issuing Lender wish to, subject to the terms and conditions of this
Amendment, amend the Credit Agreement as provided herein.

THEREFORE, the Borrower, the Lenders, the Administrative Agent, the Swing Line
Lender, and the Issuing Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof,” “herein,” and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment. The term “including” means “including,
without limitation.” Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

Section 3. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions:

“Amendment No. 2 Effective Date” means July 25, 2013.



--------------------------------------------------------------------------------

“Jenkins Bonds” means the Taxable Industrial Development Revenue Bond (CARBO
Ceramics Inc. Project), Series 2012, having a maximum principal amount not to
exceed $255,000,000, issued by the Development Authority of Jenkins County.

“Jenkins Capital Lease Obligations” means the Debt under the Capital Lease
described in Schedule 6.1.

(b) Section 1.1 of the Credit Agreement is hereby amended by restating the
definitions of “Letter of Credit Maximum Amount,” “Maturity Date” “Net Income,”
and “Swing Line Sublimit Amount” in their entirety as follows:

“Letter of Credit Maximum Amount” means $5,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Maturity Date” means the earlier of (a) July 25, 2018 and (b) the earlier
termination in whole of the Revolving Commitments pursuant to Section 2.1(b)(i)
or Article 7.

“Swing Line Sublimit Amount” means $5,000,000; provided that, on and after the
Maturity Date, the Swing Line Sublimit Amount shall be zero.

(c) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(f) of the definition of “Debt” as follows:

(f) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases (except that the Jenkins Capital
Lease Obligations and the Wilkinson Capital Lease Obligations shall not
constitute Debt for purposes of the calculations for compliance under Sections
6.16 and 6.17);

(d) Section 1.1 of the Credit Agreement is hereby amended by restating clause
(b) of the definition of “Net Income” as follows:

(b) the cumulative effect of any change in GAAP; provided that, for purposes of
this Agreement, “Net Income” shall not include any net income generated from
either the Jenkins Bonds or the Wilkinson Bonds.

(e) Section 1.1 of the Credit Agreement is hereby amended by restating the last
sentence of the definition of “Revolving Commitment” as follows:

The initial aggregate Revolving Commitment on the Amendment No. 2 Effective Date
is $50,000,000.

(f) Section 6.3 of the Credit Agreement is hereby amended by deleting the “and”
at the end of clause (f), by deleting clause (g), and by adding the following
new clauses (g) and (h):

(g) the Jenkins Bonds; and

 

2



--------------------------------------------------------------------------------

(h) the Wilkinson Bonds.

(g) Schedules I, II, 4.7, and 6.1 to the Credit Agreement are hereby deleted in
their entirety and replaced with Schedules I, II, 4.7, and 6.1 attached hereto.

Section 4. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents, are true and correct in all material respects on
and as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date; (b) no Default has occurred
and is continuing; (c) the execution, delivery and performance of this Amendment
are within the corporate power and authority of the Borrower and have been duly
authorized by appropriate corporate and governing action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
and (e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment.

Section 5. Conditions to Effectiveness. This Amendment shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of:

(1) This Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender, and the Lenders;

(2) a Note payable to the order of each Lender in the amount of its Revolving
Commitment duly and validly executed and delivered by a duly authorized officer
of the Borrower;

(3) a secretary’s certificate from the Borrower certifying the Borrower’s
authorizing resolutions and organizational documents;

(4) a certificate of good standing and existence for the Borrower in the state
in which the Borrower is organized, which certificate shall be dated a date not
earlier than thirty (30) days prior to Effective Date; and

(5) a legal opinion of outside counsel to the Borrower, in form and substance
reasonably acceptable to the Administrative Agent.

(b) No Default shall have occurred and be continuing as of the Effective Date.

 

3



--------------------------------------------------------------------------------

(c) The representations and warranties in this Amendment shall be true and
correct.

(d) The Borrower shall have paid (i) to the Administrative Agent the fees
described in that certain Increase and Extension Fee Letter dated July 25, 2013
between the Borrower and the Administrative Agent and (ii) all other costs and
expenses which have been invoiced and are payable pursuant to Section 10.1 of
the Credit Agreement.

Section 6. Acknowledgments and Agreements.

(a) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Credit Documents. Nothing in this
Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit Documents, (iii) any rights
or remedies of the Administrative Agent or any Lender with respect to the Credit
Documents or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(c) Each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, are not impaired in any respect by this
Amendment.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean such Credit Agreement and such Credit
Documents as amended by this Amendment.

(e) This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

 

4



--------------------------------------------------------------------------------

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 10. Governing Law. This Amendment shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER: CARBO CERAMICS INC. By:  

 /s/ Ernesto Bautista III

    Ernesto Bautista III     Vice President and Chief Financial Officer

 

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender

and Issuing Lender

By:  

 /s/ Kristen Brockman

Name:       Kristen Brockman Title:       Vice President LENDERS:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as a Lender

By:  

 /s/ Kristen Brockman

Name:       Kristen Brockman Title:       Vice President

 

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to Commitment Fee, Revolving Advances, and
Swing Line Advances shall be determined in accordance with the following Table
based on the Borrower’s Leverage Ratio as reflected in the Compliance
Certificate delivered in connection with the financial statements most recently
delivered pursuant to Section 5.2. Adjustments, if any, to such Applicable
Margin shall be effective on the date the Administrative Agent receives the
applicable financial statements and corresponding Compliance Certificate as
required by the terms of this Agreement. If the Borrower fails to deliver the
financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such financial statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, and Swing Line Advances
shall be determined at Level IV and shall remain at such level until the date
such financial statements and corresponding Compliance Certificate are so
delivered by the Borrower. Notwithstanding anything to the contrary contained
herein, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.8(c).

 

Applicable
Margin

  

Leverage Ratio

   LIBO
Advances     Base Rate
Advances     Commitment
Fee  

Level I

   Less than 1.00      2.25 %      1.25 %      0.375 % 

Level II

   Equal to or greater than 1.00 but less than 1.50      2.50 %      1.50 %     
0.375 % 

Level III

   Equal to or greater than 1.50 but less than 2.00      2.75 %      1.75 %     
0.50 % 

Level IV

   Equal to or greater than 2.00      3.00 %      2.00 %      0.50 % 

 

Schedule I

Pricing Schedule



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

 

ADMINISTRATIVE AGENT Wells Fargo Bank, National Association     Address:  

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

   

Attn:

Telephone:

Facsimile:

 

Wholesale Loan Servicing

(303) 863-5378

(303) 863-2729

    with a copy to:      

Address:

 

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

   

Attn:

Telephone:

Facsimile:

 

Kristen Brockman, Vice President

(713) 319-1954

(713) 739-1087

CREDIT PARTIES Borrower/Guarantors     Address for Notices:    

Energy Center II

575 N. Dairy Ashford Rd., Ste 300

Houston, TX 77079

    Attn:  

Ernesto Bautista III

Chief Financial Officer

   

Telephone:

Facsimile:

 

(281) 931-8884

(281) 931-8302

LENDERS Wells Fargo Bank, National Association     Address for Notices:      

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

Revolving Commitment:     Attn:   Wholesale Loan Servicing $50,000,000    

Telephone:

Facsimile:

 

(303) 863-5378

(303) 863-2729

    with a copy to:       Address:  

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

    Attn:   Kristen Brockman, Vice President     Telephone:   (713) 319-1954    
Facsimile:   (713) 739-1087

 

Schedule II

Borrower, Administrative Agent, and Lender Information



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

On February 9, 2012, Borrower and two of its officers, Gary A. Kolstad and
Ernesto Bautista III, were named as defendants in a purported class-action
lawsuit filed in the United States District Court for the Southern District of
New York (the “February SDNY Lawsuit”), brought on behalf of shareholders who
purchased Borrower’s Common Stock between October 27, 2011 and January 26, 2012
(the “Relevant Time Period”). On April 10, 2012, a second purported class-action
lawsuit was filed against the same defendants in the United States District
Court for the Southern District of New York, brought on behalf of shareholders
who purchased or sold CARBO Ceramics Inc. option contracts during the Relevant
Time Period (the “April SDNY Lawsuit”, and collectively with the February SDNY
Lawsuit, the “Federal Securities Lawsuit”). In June 2012, the February SNDY
Lawsuit and the April SDNY Lawsuit were consolidated, and will now proceed as
one lawsuit. The Federal Securities Lawsuit alleges violations of the federal
securities laws arising from statements concerning Borrower’s business
operations and business prospects that were made during the Relevant Time Period
and requests unspecified damages and costs. In September 2012, Borrower and
Messrs. Kolstad and Bautista filed a motion to dismiss this lawsuit. The motion
to dismiss was granted, and the Federal Securities Lawsuit was dismissed without
prejudice in June 2013.

On June 13, 2012, the Directors of Borrower and Mr. Bautista were named as
defendants in a purported derivative action lawsuit brought on behalf of
Borrower by a stockholder in District Court in Harris County, Texas. This
lawsuit alleges various breaches of fiduciary duty and other duties by the
defendants that generally are related to the Federal Securities Lawsuit, as well
as a breach of duty by certain defendants in connection with stock sales. The
lawsuit requests unspecified damages and costs, and has been further stayed
while it is determined whether the plaintiffs in the Federal Securities Lawsuit
will appeal the dismissal or seek leave to file a second amended complaint.

 

Schedule 4.7



--------------------------------------------------------------------------------

Schedule 6.1

Existing Debt

Capital Leases

Lease Agreement dated as of November 1, 2008, by and between Development
Authority of Wilkinson County, as Lessor, and CARBO Ceramics Inc., as Lessee.

Lease Agreement dated as of November 1, 2012, by and between Development
Authority of Jenkins County, as Lessor, and CARBO Ceramics Inc., as Lessee.

 

Schedule 6.1